A. Thomas Levin, Esq. North Hills Village Attorney
You request an opinion from this office "whether a village may enact a local law superseding Village Law § 7-706(2) and directing in its place an alternative method of publishing notice of enactment of laws as described in that section".
The Municipal Home Rule Law § 10 subd 1 par ii cl e subcl 3 permits a village to pass local laws for:
  "(3) The amendment or supersession in its application to it, of any provision of the village law relating to the property, affairs or government of the village or to other matters in relation to which and to the extent to which it is authorized to adopt local laws by this section, notwithstanding that such provision is a general law, unless the legislature expressly shall have prohibited the adoption of such a local law."
Since the procedure for publishing notice of enactment of zoning regulations is a matter of "property, affairs or government" (Town ofClifton Park v C.P. Enterprises, 45 A.D.2d 96 [3d Dept, 1974]), and since the Legislature has not expressly prohibited supersession or amendment of § 7-706 (cf. Village Law § 5-532) the quoted subclause authorizes a local law such as you propose.
In our opinion, a village, by local law, may amend or supersede Village Law § 7-706 subd 2 so as to provide an alternative method for publishing notice of enactment of local laws relating to zoning.